
	
		III
		110th CONGRESS
		1st Session
		S. RES. 361
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. McConnell (for
			 himself, Mr. Reid, and
			 Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To permit the collection of donations in
		  Senate buildings to be sent to United States military personnel on active duty
		  overseas participating in or in support of Operation Iraqi Freedom, Operation
		  Enduring Freedom, and the war on terrorism.
	
	
		1.Collection of donations to
			 United States military personnel
			(a)In
			 generalNotwithstanding any
			 other provision of the rules or regulations of the Senate—
				(1)a Senator, officer, or employee of the
			 Senate may collect from another Senator, officer, or employee of the Senate
			 within Senate buildings nonmonetary donations to be sent to United States
			 military personnel on active duty overseas participating in or in support of
			 Operation Iraqi Freedom, Operation Enduring Freedom, and the war on terrorism;
			 and
				(2)a Senator, officer, or employee of the
			 Senate may work with a nonprofit organization with respect to the delivery of
			 donations that are collected as described in paragraph (1).
				(b)Effective
			 periodThis resolution shall be in effect until December 31,
			 2007.
			
